 



Exhibit 10.1

     PURCHASE AGREEMENT, dated as of April 1, 2005, between CATERPILLAR
FINANCIAL SERVICES CORPORATION, a Delaware corporation, and CATERPILLAR
FINANCIAL FUNDING CORPORATION, a Nevada corporation.

     WHEREAS in the regular course of its business, the Seller (as hereinafter
defined) has originated or purchased certain fixed-rate retail installment sale
contracts and finance lease contracts secured by new and used machinery and
equipment; and

     WHEREAS the Seller and the Purchaser (as hereinafter defined) wish to set
forth the terms pursuant to which the Receivables (as hereinafter defined) are
to be sold by the Seller to the Purchaser, which Receivables will be transferred
by the Purchaser, pursuant to the Sale and Servicing Agreement (as hereinafter
defined), to Caterpillar Financial Asset Trust 2005-A (the “Trust”), and the
Trust will issue (i) an Asset Backed Certificate (the “Certificate”) pursuant to
the Trust Agreement (as hereinafter defined), which will represent an undivided
interest in the Trust and (ii) the Notes (as hereinafter defined) pursuant to
the Indenture (as hereinafter defined), which will represent obligations of the
Trust.

     NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration and the mutual terms and covenants contained herein, the parties
hereto agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

     SECTION 1.01. Definitions. Except as otherwise specified herein or as the
context may otherwise require, the following terms have the respective meanings
set forth below for all purposes of this Agreement.

     “Administration Agreement” means the Administration Agreement, dated as of
April 1, 2005, among the Trust, the Purchaser, the Seller, as administrator, and
U.S. Bank National Association, as indenture trustee, as the same may be
amended, modified or supplemented from time to time.

     “Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control”, when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, by contract or otherwise; and the terms
“controlled by,” “controlling” and “under common control with” have meanings
correlative to the foregoing.

     “Affiliate Trust Security Interest” has the meaning specified in Section
4.03(b).

     “Agreement” means this Purchase Agreement, as the same may be amended,
modified or supplemented from time to time.

     “Assignment” means the document of assignment, a form of which is attached
as Exhibit A.

 



--------------------------------------------------------------------------------



 



     “Basic Documents” has the meaning specified in the Indenture.

     “Certificate” has the meaning specified in the Trust Agreement.

     “Closing Date” means April 28, 2005.

     “Contract” has the meaning specified in the Sale and Servicing Agreement.

     “Custodian” means U.S. Bank National Association, in its capacity as
custodian under the Custodial Agreement, and its successors in such capacity.

     “Custodial Agreement” means the Custodial Agreement, dated as of April 1,
2005, among the Seller, the Purchaser, the Trust and the Custodian, as the same
may be amended, modified or supplemented from time to time.

     “Indenture” means the Indenture, dated as of April 1, 2005, between the
Trust and U.S. Bank National Association, as indenture trustee, as the same may
be amended, modified or supplemented from time to time.

     “Notes” means the Class A-1 3.2056% Asset Backed Notes, the Class A-2 3.66%
Asset Backed Notes, the Class A-3 3.90% Asset Backed Notes, the Class A-4 4.10%
Asset Backed Notes and the Class B 4.27% Asset Backed Notes issued pursuant to
the Indenture.

     “Other Equipment” has the meaning specified in Section 4.03(b).

     “Other Obligation” has the meaning specified in Section 4.03(a).

     “Other Security Interest” has the meaning specified in Section 4.03(a).

     “Person” means any individual, corporation, estate, partnership, joint
venture, association, joint stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

     “Prospectus” means the Prospectus (which consists of a base prospectus
dated April 19, 2005, and a prospectus supplement dated April 20, 2005) pursuant
to which the Notes were offered.

     “Purchaser” means Caterpillar Financial Funding Corporation, a Nevada
corporation, its successors and assigns.

     “Receivable” has the meaning specified in the Sale and Servicing Agreement.

     “Receivable Security Interest” has the meaning specified in
Section 4.03(a).

     “Repurchase Event” has the meaning specified in Section 6.02(a).

     “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of April 1, 2005, among the Trust, the Purchaser (in its capacity as
seller thereunder) and the Seller

2



--------------------------------------------------------------------------------



 



(in its capacity as Servicer thereunder), as the same may be amended, modified
or supplemented from time to time.

     “Schedule of Receivables” means the list of Receivables annexed as
Schedule A (which may be in the form of microfiche), as the same may be amended,
modified or supplemented from time to time.

     “Seller” means Caterpillar Financial Services Corporation, a Delaware
corporation, its successors and assigns.

     “Trust” means the Caterpillar Financial Asset Trust 2005-A, a Delaware
statutory trust.

     “Trust Agreement” means the Amended and Restated Trust Agreement, dated as
of April 28, 2005, between the Purchaser and Chase Bank USA, National
Association, as owner trustee, as the same may be amended, modified or
supplemented from time to time.

     “UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction, as amended from time to time.

     SECTION 1.02. Other Definitional Provisions.

     (a) Capitalized terms used herein and not otherwise defined have the
meanings assigned to them in the Sale and Servicing Agreement or, if not defined
therein, in the Indenture, or if not defined therein, in the Trust Agreement.

     (b) All terms defined in this Agreement shall have the meanings contained
herein when used in any certificate or other document made or delivered pursuant
hereto unless otherwise defined therein.

     (c) As used in this Agreement and in any document made or delivered
pursuant hereto, accounting terms not defined in this Agreement or in any such
other document, and accounting terms partly defined in this Agreement or in any
such other document to the extent not defined, shall have the respective
meanings given to them under generally accepted accounting principles. To the
extent that the definitions of accounting terms in this Agreement or in any such
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such other document shall control.

     (d) The words “hereof,” “herein,” “hereunder,” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; Section, Schedule and Exhibit
references contained in this Agreement are references to Sections, Schedules and
Exhibits in or to this Agreement unless otherwise specified; the term
“including” shall mean “including without limitation”; and the term “or” is not
exclusive. Terms used herein that are defined in the New York UCC and not
otherwise defined herein shall have the meanings set forth in the New York UCC.
Any reference herein to the Administration Agreement, the Custodial Agreement,
the Indenture, the Sale and Servicing Agreement or the Trust Agreement means
such agreement as in effect on the Closing Date.

3



--------------------------------------------------------------------------------



 



     (e) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

ARTICLE II

CONVEYANCE OF RECEIVABLES

     SECTION 2.01. Conveyance of Receivables. In consideration of the sale on
the Closing Date of $860,601,737 in Contract Balance of Receivables as of the
Cut-off Date, the Purchaser shall deliver to or upon the order of the Seller
cash in an amount of $850,074,872. The Seller does hereby sell, transfer,
assign, set over and otherwise convey to the Purchaser, without recourse
(subject to the obligations herein), all right, title and interest in and to the
following, whether now owned or hereafter acquired:

     (a) all right, title and interest of the Seller in and to the Receivables,
and all monies (including accrued interest) due thereunder on or after the
Cut-off Date;

     (b) the interests of the Seller in the security interests in the
Transaction Equipment granted by Obligors pursuant to the Receivables and any
other interest of the Seller in such Transaction Equipment, including any
Liquidation Proceeds;

     (c) the interest and rights of the Seller in any proceeds with respect to
the Receivables from claims on any physical damage, credit life, liability or
disability insurance policies covering Financed Equipment or Obligors, as the
case may be;

     (d) the interest of the Seller in any proceeds of repossessed or returned
Transaction Equipment;

     (e) the interest of the Seller in any proceeds from recourse to, or other
payments by, Dealers on Receivables; and

     (f) the proceeds of any and all of the foregoing.

     It is the express intent of the parties hereto that the conveyance of the
Receivables and the other property described above by the Seller to the
Purchaser as provided in this Agreement be, and be construed as, a sale of the
Receivables by the Seller to the Purchaser. It is, further, not the intention of
the parties that such conveyance be deemed a pledge of the Receivables or the
other property described above by the Seller to the Purchaser to secure a debt
or other obligation of the Seller. However, in the event, notwithstanding the
intent of the parties, the Receivables or the other property described above are
held to be property of the Seller, or if for any reason this Agreement is held
or deemed to create a security interest in the Receivables or the other property
described above then, (a) this Agreement shall be a security agreement within
the meaning of Article 9 of the New York UCC; and (b) the Seller hereby grants
to the Purchaser a security interest in all of the Seller’s right, title, and
interest, whether now owned or hereafter acquired, in and to the property
described in clauses (a) through (f) above, in order to secure the obligations
of the Seller hereunder. In connection herewith, the Purchaser (or its assignee)
shall have all of the rights and remedies of a secured party and creditor under
the UCC.

4



--------------------------------------------------------------------------------



 



     Any assignment of the interest of the Purchaser pursuant to this
Section 2.01 shall also be an assignment of the security interest created
hereby. The Seller and the Purchaser shall, to the extent consistent with this
Agreement, take such actions as may be necessary to ensure that, if this
Agreement creates a security interest in the Receivables, such security interest
would be a perfected security interest of first priority under applicable law
and will be maintained as such throughout the term of the Agreement.

     SECTION 2.02. Ownership and Custody of Receivables Files.

     (a) Upon the acceptance by the Seller of the amount set forth in
Section 2.01, the ownership of each Receivable and the contents of the related
Receivables File shall be vested in the Purchaser.

     (b) In connection with the sale of the Receivables pursuant to
Section 2.01, within 30 days of the Closing Date, the Seller shall deliver each
Receivable File to the Custodian on behalf of the Purchaser.

     SECTION 2.03. Books and Records.

     The transfer of each Receivable shall be reflected on the Seller’s balance
sheets and other financial statements prepared in accordance with generally
accepted accounting principles as a sale of assets by the Seller to the
Purchaser. The Seller shall be responsible for maintaining, and shall maintain,
a complete and accurate set of accounts, records and computer files for each
Receivable which shall be clearly marked to reflect the ownership of each
Receivable by the Purchaser.

     SECTION 2.04. Custody of Receivable Files. Pursuant to the Custodial
Agreement the Purchaser has appointed the Custodian, and the Custodian accepted
such appointment, to act as custodian of the Receivables Files.

     SECTION 2.05. Certifications by the Servicer and the Custodian.

     (a) In accordance with the terms of the Sale and Servicing Agreement, the
Servicer will review the Receivable Files and deliver the certification required
by Section 3.05(a) of the Sale and Servicing Agreement.

     (b) In accordance with the terms of the Custodial Agreement, the Custodian
will review each of the Receivable Files and deliver the certifications or
notices required by to Sections 3.1 and 4.1 of the Custodial Agreement. It is
understood that the scope of the Custodian’s review of the Receivable Files is
limited solely to confirming that it has received each Receivable File. The
Seller agrees to use reasonable efforts to cause to be delivered to the
Custodian any Receivable File that the Custodian determines is missing and to
cause to be remedied a material defect in a document constituting part of a
Receivables File. If, however, within 60 days after it has delivered the
Receivable Files to the Custodian (A) the Seller has not caused such missing
Receivable File to be delivered or (B) the Seller has not caused to be remedied
any such material defect, and such defect materially and adversely affects the
interest of the Purchaser in the related Receivable, the Seller shall remit the
Purchase Amount with respect to such Receivable

5



--------------------------------------------------------------------------------



 



to the Purchaser. The sole remedy of the Purchaser, the Trust, the Owner
Trustee, the Indenture Trustee, the Noteholders or the Certificateholder with
respect to a breach shall be to require the Seller to repurchase Receivables
pursuant to this Section, subject to the conditions contained herein. The Owner
Trustee shall have no duty to conduct any affirmative investigation as to the
occurrence of any condition requiring the repurchase of any Receivable pursuant
to this Section.

     SECTION 2.06. The Closing.

     The conveyance of the Receivables and the other property described in
Section 2.01 shall take place on the Closing Date, simultaneously with the
closing of the transactions contemplated by the Sale and Servicing Agreement,
the Indenture, the underwriting agreements related to the Notes and the other
Basic Documents.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

     SECTION 3.01. Representations and Warranties of Purchaser. The Purchaser
hereby represents and warrants to the Seller as of the date hereof and as of the
Closing Date:

     (a) Organization and Good Standing. The Purchaser is duly organized,
validly existing in good standing under the laws of the State of Nevada, and has
the power and authority to own its properties and to conduct the business in
which it is currently engaged, and had at all relevant times, and has, the
power, authority and legal right to acquire and own the Receivables.

     (b) Due Qualification. The Purchaser is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications.

     (c) Power and Authority. The Purchaser has the power and authority to
execute and deliver this Agreement and to carry out its terms and the execution,
delivery and performance of this Agreement has been duly authorized by the
Purchaser by all necessary corporate action.

     (d) No Violation. The consummation by the Purchaser of the transactions
contemplated by this Agreement and the fulfillment by the Purchaser of the terms
hereof do not conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the articles of incorporation or by-laws of the Purchaser, or any
indenture, agreement or other instrument to which the Purchaser is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than the Basic Documents); nor violate any law or, to
the best of the Purchaser’s knowledge, any order, rule or regulation applicable
to the Purchaser of any court, federal or state regulatory body, administrative

6



--------------------------------------------------------------------------------



 



agency or other governmental instrumentality having jurisdiction over the
Purchaser or its properties.

     (e) No Proceedings. There are no proceedings or investigations pending or,
to the Purchaser’s best knowledge, threatened, before any court, federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Purchaser or its properties which
(i) assert the invalidity of this Agreement, (ii) seek to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seek any determination or ruling that might materially and adversely
affect the performance by the Purchaser of its obligations under, or the
validity or enforceability of, this Agreement.

     SECTION 3.02. Representations and Warranties of Seller.

     (a) The Seller hereby represents and warrants to the Purchaser of the date
hereof and as of the Closing Date:

     (i) Organization and Good Standing. The Seller is duly organized, validly
existing in good standing under the laws of the State of Delaware, and has the
power and authority to own its properties and to conduct the business in which
it is currently engaged, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Receivables.

     (ii) Due Qualification. The Seller is duly qualified to do business as a
foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications.

     (iii) Power and Authority. The Seller has the power and authority to
execute and deliver this Agreement and to carry out its terms; the Seller has
full power and authority to sell and assign the property sold and assigned to
the Purchaser hereby and has duly authorized such sale and assignment to the
Purchaser by all necessary corporate action; and the execution, delivery and
performance of this Agreement has been duly authorized by the Seller by all
necessary corporate action.

     (iv) No Violation. The consummation by the Seller of the transactions
contemplated by this Agreement and the fulfillment by the Seller of the terms
hereof neither conflict with, result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the certificate of incorporation or by-laws of the Seller, or any
indenture, agreement or other instrument to which the Seller is a party or by
which it is bound; nor result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than the Basic Documents); nor violate any law or, to
the best of the Seller’s knowledge, any order, rule or regulation applicable to
the Seller of

7



--------------------------------------------------------------------------------



 



any court, federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Seller or its
properties.

     (v) No Proceedings. There are no proceedings or investigations pending, or,
to the best of Seller’s knowledge, threatened, before any court, federal or
state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Seller or its properties which (i)
assert the invalidity of this Agreement, (ii) seek to prevent the consummation
of any of the transactions contemplated by this Agreement or (iii) seek any
determination or ruling that might materially and adversely affect the
performance by the Seller of its obligations under, or the validity or
enforceability of, this Agreement.

     (vi) No Consents Required. All approvals, authorizations, consents, orders
or other actions of any Person or of any Governmental Authority required in
connection with the execution and delivery by the Seller of this Agreement or
any other Basic Document, the performance by the Seller of the transactions
contemplated by this Agreement or any other Basic Document and the fulfillment
by the Seller of the terms hereof or thereof, have been obtained or have been
completed and are in full force and effect (other than approvals,
authorizations, consents, orders or other actions which if not obtained or
completed or in full force and effect would not have a material adverse effect
on the Seller or upon the collectability of any Receivable or upon the ability
of the Seller to perform its obligations under this Agreement).

     (b) The Seller makes the following representations and warranties as to the
Receivables on which the Purchaser relied in accepting the Receivables. The
parties hereto acknowledge that the representations and warranties below require
the Seller to monitor conditions that it may not have the ability to monitor.
Accordingly, wherever the Seller makes, or is deemed to make, a representation
that it cannot monitor, such representation shall be made as if prefaced with
the phrase “to the best of the Seller’s knowledge”; provided, however, that the
determination as to whether a Repurchase Event has occurred pursuant to
Section 6.02 shall be made without reliance on whether the Seller actually had
knowledge of the accuracy of any of its representations. Such representations
and warranties speak as of the execution and delivery of this Agreement but
shall survive the sale, transfer and assignment of the Receivables to the
Purchaser and the subsequent assignments and transfers of the Receivables
pursuant to the Sale and Servicing Agreement and the Indenture:

     (i) Characteristics of Receivables. Each Receivable (A) was originated in
the United States of America by the Seller in the ordinary course of business or
was originated by a Dealer in the ordinary course of business, in each case in
connection with the retail sale by a Dealer of Financed Equipment in the
ordinary course of such Dealer’s business, was fully and properly executed by
the parties thereto, and if originated by such Dealer, was purchased by the
Seller from such Dealer and was validly assigned by such Dealer to the Seller in
accordance with its terms, (B) has created a valid, subsisting and enforceable
(subject to paragraph (iv) below) first priority security interest in favor of
the Seller in the

8



--------------------------------------------------------------------------------



 



Financed Equipment, and if applicable, a valid, subsisting and enforceable
(subject to paragraph (iv) below) security interest in favor of the Seller in
the Cross-Collateralized Equipment, which security interests are assignable by
the Seller to the Purchaser, by the Purchaser to the Trust and by the Trust to
the Indenture Trustee, (C) contains customary and enforceable (subject to
paragraph (iv) below) provisions such that the rights and remedies of the holder
thereof are adequate for realization against the collateral of the benefits of
the security and (D) provides for fixed payments (except as described below) on
a periodic basis, yields interest at a fixed-rate (in the case of Receivables
related to an Installment Sales Contract) and is prepayable without premium or
penalty at any time. The fixed payments provided for are sufficient to amortize
the Amount Financed of such Receivable by maturity and yield interest at the
APR.

     (ii) Schedule of Receivables. The information set forth in the Schedule of
Receivables to this Agreement is true and correct in all material respects as of
the opening of business on the Cut-off Date and no selection procedures believed
to be adverse to the Noteholders or the Certificateholder were utilized in
selecting the Receivables. The computer tape regarding the Receivables made
available to the Purchaser and its assigns is true and correct in all respects.

     (iii) Compliance with Law. Each Receivable and the sale or lease of the
Financed Equipment complied at the time it was originated or made, and at the
execution of this Agreement complies in all material respects, with all
requirements of applicable federal, state and local laws and regulations
thereunder, including usury laws, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt Collection
Practices Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act,
the Federal Reserve Board’s Regulations B and S and other equal credit
opportunity and disclosure laws.

     (iv) Binding Obligations. Each Receivable represents the genuine, legal,
valid and binding payment obligation in writing of the Obligor, enforceable by
the holder thereof (which as of the Closing Date is the Seller) in accordance
with its terms, subject to bankruptcy, insolvency and other laws relating to the
enforcement of creditors’ rights generally and to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law). Such enforceability has not been and is not adversely affected by
whether or not the Seller was or is qualified to do business in the state in
which the Obligor was or is located.

     (v) Security Interest in Financed Equipment. Immediately prior to the sale,
assignment and transfer thereof, each Receivable shall be secured by a validly
perfected first priority security interest in the Financed Equipment in favor of
the Seller as secured party. As of the Cut-off Date, such Financed Equipment is
located in the United States of America.

9



--------------------------------------------------------------------------------



 



     (vi) Receivables in Force. No Receivable has been satisfied, subordinated
or rescinded and no Financed Equipment been released from the lien granted by
the related Receivable in whole or in part. No Receivable is rescindable on the
basis of whether or not the Seller was or is qualified to do business in the
state in which the Obligor was or is located.

     (vii) Prospectus Information. As of the Cut-off Date, each Receivable
conforms and all Receivables in the aggregate conform, in all material respects,
to the description set forth in the Prospectus, including all statistical data
or otherwise.

     (viii) No Amendments. No Receivable has been amended such that the amount
of the Obligor’s Scheduled Payments has been increased or decreased, except for
increases or decreases resulting from the inclusion of any premium for
forced-placed physical damage insurance covering the Financed Equipment.

     (ix) No Defenses. No right of rescission, setoff, counterclaim or defense
has been asserted or threatened with respect to any Receivable.

     (x) No Liens. No liens or claims have been filed for work, labor or
materials relating to any Financed Equipment that are liens prior to, or equal
or coordinate with, the security interest in the Financed Equipment granted by
the Receivable.

     (xi) No Default. No Receivable has a payment that is more than 31 days
overdue as of the Cut-off Date and, except as permitted in this paragraph, no
default, breach, violation or event permitting acceleration under the terms of
any Receivable has occurred and is continuing; and (except for payment defaults
continuing for a period of not more than 31 days) no continuing condition that
with notice or the lapse of time would constitute a default, breach, violation
or event permitting acceleration under the terms of any Receivable has arisen;
and the Seller has not waived and shall not waive any of the foregoing.

     (xii) Insurance. Each Obligor is required to obtain and maintain physical
damage insurance and/or liability insurance, as applicable, covering the
Financed Equipment in accordance with the Seller’s normal requirements.

     (xiii) Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Purchaser, and that the beneficial interest in and title to the
Receivables not be part of the debtor’s estate in the event of the filing of a
bankruptcy petition by or against the Seller under any bankruptcy law. No
Receivable has been sold, transferred, assigned or pledged by the Seller to any
Person other than the Purchaser. Immediately prior to the transfer and
assignment herein contemplated, the Seller has good and marketable title to each
Receivable, free and clear of all Liens, encumbrances, security interests and
rights of others and, immediately upon the transfer thereof, the Purchaser shall
have good and

10



--------------------------------------------------------------------------------



 



marketable title to each Receivable, free and clear of all Liens, tax,
governmental or similar liens, encumbrances, security interests and rights of
others; and the transfer of the Receivables to the Purchaser has been or will be
within 10 days after the Closing Date perfected under the UCC.

     (xiv) Lawful Assignment. No Receivable has been originated in, or is
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Receivable or any Receivable under this Agreement, the Sale
and Servicing Agreement or the Indenture is unlawful, void or voidable.

     (xv) All Actions Taken. All actions necessary to give the Purchaser a first
priority perfected ownership interest in the Receivables pursuant to the UCC
have been taken or will be taken within 10 days after the Closing Date.

     (xvi) Leases. Each Lease, relating to any Receivable (A) creates a security
interest rather than a lease for purposes of Section 1-201 of the UCC, (B) is
not a “consumer lease” within the meaning of Article 2A of the UCC in any
jurisdiction where said Article 2A has been adopted and governs the construction
thereof, (C) to the best knowledge of Seller, the related Obligor has accepted
the related Financed Equipment leased to it and has not notified Seller of any
defects therein, (D) is by its terms an absolute and unconditional obligation of
the related Obligor, non-cancelable and except in certain instances involving
loss or damage to the related Financed Equipment, non-prepayable prior to the
expiration of the initial term of such Lease of the related Obligor,
(E) requires the related Obligor to maintain the related Financed Equipment for
its own account, (F) the rights with respect to such Lease are assignable by the
Seller thereunder without the consent of any Person, (G) is net to the Seller of
any maintenance, taxes, insurance or other expenses and (H) contains provisions
requiring the related Obligor to assume all risk of loss or malfunction of the
related Financed Equipment.

     (xvii) Maturity of Receivables. Each Receivable has a final scheduled
payment date due not later than the payment date occurring in March 2010 as of
the Cut-off Date and the weighted average remaining term of the Receivables is
44 months as of the Cut-off Date.

     (xviii) Location of Receivable Files. The Receivable Files are kept at the
location listed in Schedule B to the Sale and Servicing Agreement.

     (xix) Outstanding Contract Balance. Each Receivable has an outstanding
Contract Balance of at least $5,000.00 as of the Cut-off Date.

     (xx) No Bankruptcies. No Obligor on any Receivable as of the Cut-off Date
was noted in the related Receivable File as having filed for bankruptcy or as
being subject to a bankruptcy proceeding and to the Seller’s knowledge no such
proceeding is pending or threatened against any Obligor.

11



--------------------------------------------------------------------------------



 



     (xxi) No Repossessions. No Financed Equipment securing any Receivable is in
repossession status.

     (xxii) Chattel Paper. Each Receivable constitutes “tangible chattel paper”
within the meaning of the UCC of the States of New York and Nevada;

     (xxiii) Obligors. None of the Receivables is due from any Person which does
not have a mailing address in the United States of America. No Receivable is due
from the United States of America or any State or from any agency, department,
instrumentality or political subdivision thereof.

     (xxiv) One Original. There is only one Original Contract related to each
Receivable. With respect to each Receivable, the Seller has a perfected, first
priority ownership or security interest in such Receivable, free and clear of
all Liens, encumbrances, security interests or rights of others.

     (xxv) Payment Frequency. As of the Cut-off Date and as shown on the books
of the Seller, Receivables having an aggregate Contract Balance equal to
approximately 86.1% of the aggregate Contract Balance of all Receivables had
monthly scheduled payments; and as of the Cut-off Date and as shown on the books
of the Seller, Receivables having an aggregate Contract Balance equal to
approximately 13.9% of the aggregate Contract Balance of all Receivables had
scheduled payments which have monthly scheduled payments other than certain
months specified therein for which payment is skipped.

     (xxvi) Interest Accrual. Each Receivable related to an Installment Sales
Contract is, as of the Closing Date, accruing interest.

     (xxvii) Notification of Obligors. With respect to each Dealer Receivable,
the related Obligor has been notified with respect to the assignment of the
related Contract to the Seller.

ARTICLE IV

CONDITIONS

     SECTION 4.01. Conditions to the Obligation of the Purchaser. The obligation
of the Purchaser to purchase the Receivables is subject to the satisfaction of
the following conditions:

     (a) Representations and Warranties True. The representations and warranties
of the Seller hereunder shall be true and correct on the Closing Date with the
same effect as if then made and the Seller shall have performed all obligations
to be performed by it hereunder on or prior to the Closing Date.

     (b) Computer Files Marked. The Seller shall, at its own expense on or prior
to the Closing Date (i) indicate in its computer files that receivables created
in connection with the Receivables have been sold to the Purchaser pursuant to
this Agreement and sold

12



--------------------------------------------------------------------------------



 



by the Purchaser to the Trust pursuant to the Sale and Servicing Agreement and
(ii) deliver to the Purchaser the Schedule of Receivables certified by the
Chairman, the President, a Vice President, Secretary, the Treasurer or an
Assistant Treasurer of the Seller to be true, correct and complete.

     (c) Documents to be Delivered by Seller at Closing.

     (i) Assignment. On the Closing Date, the Seller will execute and deliver
the Assignment. The Assignment shall be substantially in the form of Exhibit A.

     (ii) [Intentionally Omitted]

     (iii) [Intentionally Omitted]

     (iv) Other Documents. Such other documents as the Purchaser may reasonably
request.

     (d) Other Transactions. The transactions contemplated by the Basic
Documents to be consummated on the Closing Date shall be consummated on such
date.

     SECTION 4.02. Conditions to Obligation of Seller. The obligation of the
Seller to sell the Receivables to the Purchaser is subject to the satisfaction
of the following conditions:

     (a) Representations and Warranties True. The representations and warranties
of the Purchaser hereunder shall be true and correct on the Closing Date with
the same effect as if then made and the Purchaser shall have performed all
obligations to be performed by it hereunder on or prior to the Closing Date.

     (b) Receivables Purchase Price. On the Closing Date, the Purchaser shall
have delivered to the Seller the purchase price specified in Section 2.01.

     SECTION 4.03. Junior Liens on Financed Equipment and Other Equipment.

     (a) To the extent that any item of Financed Equipment is subject to a
security interest in favor of the Seller (each, an “Other Security Interest”) to
secure an obligation of the related Obligor that is not part of a Receivable
that has been transferred to the Purchaser pursuant to Section 2.01 (each, an
“Other Obligation”), then the Seller agrees that, notwithstanding any other
provision of any document, instrument or agreement to the contrary, and until
(i) the related Receivable has been paid in full or (ii) the security interest
in such item of Financed Equipment that secures the Receivable (the “Receivable
Security Interest”) has been discharged or released, (A) the Receivable Security
Interest in the Financed Equipment shall be prior and senior to the Other
Security Interest in the Financed Equipment, and the Other Security Interest in
the Financed Equipment shall be subordinate and junior to the Receivable
Security Interest in the Financed Equipment, (B) the Seller shall not transfer
the Other Obligation to an Affiliate of the Seller or a trust (other than the
Trust) established by the Purchaser or any of its Affiliates unless the
documentation for such transaction provides that the Receivable Security
Interest in the

13



--------------------------------------------------------------------------------



 



Financed Equipment shall be prior and senior to the Other Security Interest in
the Financed Equipment, and the Other Security Interest in the Financed
Equipment shall be subordinate and junior to the Receivable Security Interest in
the Financed Equipment, and (C) the Seller shall not transfer the Other
Obligation (other than as described in clause (B) of this Section) unless the
transferee agrees in writing that the Receivable Security Interest in the
Financed Equipment shall be prior and senior to the Other Security Interest in
the Financed Equipment, and the Other Security Interest in the Financed
Equipment shall be subordinate and junior to the Receivable Security Interest in
the Financed Equipment.

     (b) To the extent that any Receivable is secured by a security interest in
any equipment other than the Financed Equipment (the “Other Equipment”) and such
Other Equipment is subject to a security interest (each, an “Affiliate Trust
Security Interest”) in favor of the Seller that has been assigned by the Seller
to a trust (other than the Trust) established by the Purchaser or any of its
Affiliates, then the Seller and the Purchaser agree that that the Affiliate
Trust Security Interest in the Other Equipment shall be prior and senior to the
security interest in the Other Equipment that secures the Receivable, and the
security interest in the Other Equipment that secures the Receivable shall be
subordinate and junior to the Affiliate Trust Security Interest in the Other
Equipment.

ARTICLE V

COVENANTS OF THE SELLER AND THE PURCHASER

     The Seller and the Purchaser agree with each other as follows; provided,
however, that to the extent that any provision of this Article conflicts with
any provision of the Sale and Servicing Agreement, the Sale and Servicing
Agreement shall govern:

     SECTION 5.01. Protection of Right, Title and Interest.

     (a) Further Assurances. The Seller shall take all actions to preserve and
protect the right, title and interest of the Purchaser in and to the Receivables
and the other property included in the Owner Trust Estate. The Purchaser shall
cooperate fully with the Seller in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
purpose of this paragraph.

     (b) Name Change. Within 15 days after the Seller makes any change in its
name or type or jurisdiction of organization, the Seller shall give the
Purchaser notice of any such change.

     (c) UCC Financing Statements. The Seller shall file and maintain all
appropriate financing statements (in the proper filing office, in the
appropriate jurisdiction), necessary to perfect, and maintain the perfection of,
the ownership interest or security interest of the Purchaser in the Receivables.

     SECTION 5.02. Other Liens or Interests. Except for the conveyances
hereunder and pursuant to the Sale and Servicing Agreement and the other Basic
Documents, the Seller shall not sell, pledge, assign or transfer to any Person,
or grant, create, incur, assume or suffer to

14



--------------------------------------------------------------------------------



 



exist any Lien on, any interest in, to and under the Receivables, and the Seller
shall defend the right, title and interest of the Purchaser in, to and under the
Receivables against all claims of third parties claiming through or under the
Seller or any Dealer; provided, however, that the Seller’s obligations under
this Section shall terminate one year and one day after the termination of the
Trust pursuant to the Trust Agreement.

     SECTION 5.03. Chief Executive Office. During the term of the Receivables,
the Seller will maintain its chief executive office in one of the States of the
United States of America or the District of Columbia.

     SECTION 5.04. Corporate Existence.

     (a) During the term of this Agreement, the Purchaser will keep in full
force and effect its existence, rights and franchises as a corporation under the
laws of Nevada and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the Basic Documents
and each other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the Sale and Servicing Agreement and the
transactions contemplated hereby.

     (b) The Seller will not take any action or fail to take any action if such
act or omission would cause the Purchaser not to observe the covenants set forth
in Section 5.04(c) or to violate the provisions of the Purchaser’s articles of
incorporation.

     (c) The Purchaser and the Seller agree that each of their respective
businesses shall be conducted as follows, and neither Purchaser nor the Seller
shall take any action or fail to take any action if such act or omission would
cause its respective business not to be conducted as follows:

     (i) The Purchaser will maintain both an office at which its business is and
will be conducted and a telephone number separate from the Seller or any of the
Seller’s Affiliates.

     (ii) At least two of the Purchaser’s directors are not and will not be
directors, officers or employees of the Seller or any of the Seller’s
Affiliates. No employee of the Purchaser shall engage in any servicing functions
with respect to the Receivables and, with respect to the Purchaser, shall only
engage in corporate governance and clerical functions. So long as the Purchaser
maintains an employee at its office, the Purchaser shall at all times maintain
comprehensive liability and workmen’s compensation insurance (as is customary
for commercial enterprises) in an amount, when taking into account any available
umbrella policy, at least equal to $5,000,000.

     (iii) The Purchaser will maintain corporate records and books and accounts
separate from those of the Seller or any of the Seller’s Affiliates.

     (iv) Except as expressly permitted by the Sale and Servicing Agreement with
respect to collections on the Receivables prior to the transfer of

15



--------------------------------------------------------------------------------



 



such collections to the Collection Account, the Purchaser’s funds will not be
commingled with those of the Seller or any of the Seller’s Affiliates, and the
Purchaser shall maintain bank accounts separate from those of the Seller or any
of the Seller’s Affiliates.

     (v) As long as it is the Servicer, the Seller shall maintain records
permitting a determination on a daily basis of the amount and location of any of
its funds which are commingled as permitted under clause (iv) above.

     (vi) The Board of Directors of the Purchaser will take appropriate
corporate action (including holding meetings or acting by unanimous consent) to
authorize all of the Purchaser’s corporate actions, and minutes shall be
maintained by the Purchaser separate and apart from those of the Seller or any
of the Seller’s Affiliates.

     (vii) The Purchaser shall at all times be adequately capitalized to engage
in the transactions contemplated at its formation. Without limiting the
foregoing, the Purchaser shall at all times maintain capital sufficient to pay
its rent, salary of any employee, and any required insurance from the Closing
Date until the termination of the Trust in accordance with the terms and
conditions of the Trust Agreement.

     (viii) The Purchaser shall not incur or guarantee any debt other than under
the Sale and Servicing Agreement, nor shall the Purchaser make any loans, pledge
its assets for the benefit of any other entity or hold out its credit as being
available to satisfy the obligations of others, other than as permitted by the
Purchaser’s articles of incorporation.

     (ix) The Purchaser shall not engage in any transaction with the Seller or
any of the Seller’s Affiliates on terms more favorable than in a similar
transaction involving a third party.

     (x) The Purchaser shall at all times use its own stationery.

     (xi) The Purchaser shall always be described as a separate corporation, and
never as a department, division or otherwise of the Seller or any of the
Seller’s Affiliates.

     (xii) The Purchaser shall act solely in its own corporate name and through
its own authorized officers and agents. Neither the Purchaser nor any of
Purchaser’s Affiliates shall be appointed agent of the Seller, except as
expressly provided for by the Sale and Servicing Agreement and the
Administration Agreement.

     (xiii) The data and records (including computer records) used by the
Purchaser or the Seller in the collection and administration of the Receivables
shall reflect the Purchaser’s ownership interest therein.

16



--------------------------------------------------------------------------------



 



     (xiv) Other than organizational expenses, the Purchaser shall be
responsible for the payment of all expenses including the salaries of its
employees, indebtedness and other obligations incurred by it, including a fair
and reasonable allocation for shared office space.

     (xv) The Purchaser shall at all times hold itself out to the public under
the Purchaser’s own name as a legal entity separate and distinct from the Seller
and any of the Seller’s Affiliates and shall correct any known misunderstanding
regarding its separate identity.

     (xvi) None of the Purchaser’s funds nor any of the funds held by the Seller
on behalf of the Purchaser or the holders of the Certificate or the Notes shall
be invested in securities issued by the Seller or any of the Seller’s
Affiliates.

     (xvii) The Purchaser shall at all times maintain a sufficient number of
employees in light of its contemplated business operations.

     (xviii) At any time the Notes are outstanding, the Seller shall not (A)
dissolve or liquidate, (B) merge or consolidate with any other entity, (C) sell
its assets substantially in their entirety to any other entity or (D) amend its
articles of incorporation, in each case unless the Rating Agency Condition is
satisfied.

     (d) The Purchaser and the Seller will each furnish to the other on or
before April 30 of each year (commencing April 30, 2006) for so long as any
Certificate or Note remains outstanding an Officer’s Certificate to the effect
that all of its respective obligations under this Section 5.04 have been
fulfilled throughout the preceding calendar year (or the period from the Closing
Date until December 31, 2005, as applicable), or, if there has been any default
in the fulfillment of any such obligations, specifying each such default known
to the signer thereof and the nature and status thereof.

     (e) The Seller will not transfer or assign any interest in the Purchaser
except pursuant to an instrument under which the transferee or assignee of such
interest expressly assumes the performance of all covenants of the Seller to be
performed or observed under this Section 5.04.

     (f) The annual consolidated audited financial statements of the Purchaser
and the Seller will reflect the results of the issuance of the Notes and
Certificates in accordance with generally accepted accounting principles and
also disclose that the assets of the Seller are not available to pay creditors
of the Purchaser or any other Affiliate of the Seller.

     SECTION 5.05. Indemnification. The Seller shall indemnify the Purchaser for
any liability as a result of the failure of a Receivable to be originated in
compliance with all requirements of law and for any breach of any of its
representations and warranties contained herein, other than the representations
and warranties made pursuant to Section 3.02(b) for which the sole remedy shall
be provided by Section 6.02; provided, however, that the Seller shall indemnify
the Purchaser for any liability arising from a breach of Section 3.02(b)(ii),
(iii) and

17



--------------------------------------------------------------------------------



 



(xxv). These indemnity obligations shall be in addition to any other obligation
that the Seller may otherwise have.

ARTICLE VI

MISCELLANEOUS PROVISIONS

     SECTION 6.01. Obligations of Seller. The obligations of the Seller under
this Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

     SECTION 6.02. Repurchase Events.

     (a) The Seller hereby covenants and agrees with the Purchaser for the
benefit of the Purchaser, the Indenture Trustee, the Noteholders, the Owner
Trustee and the Certificateholder that the occurrence of a breach of any of the
Seller’s representations and warranties contained in Section 3.02(b) (other than
the representation and warranty contained in Section 3.02(b)(xxv)) in respect of
a Receivable shall constitute an event obligating the Seller to repurchase such
Receivable (each, a “Repurchase Event”), at the Purchase Amount from the
Purchaser or from the Trust.

     (b) These repurchase obligations of the Seller shall constitute the sole
remedies to the Purchaser, the Indenture Trustee, the Noteholders, the Owner
Trustee and the Certificateholder against the Seller with respect to any
Repurchase Event.

     (c) The terms and conditions of the Purchaser’s rights and obligations to
enforce its right of repurchase pursuant to this Section 6.02 shall be governed
by Section 3.02 of the Sale and Servicing Agreement.

     SECTION 6.03. Purchaser Assignment of Repurchased Receivables. With respect
to all Receivables repurchased by the Seller pursuant to this Agreement, the
Purchaser shall assign, without recourse, representation or warranty, to the
Seller all the Purchaser’s right, title and interest in and to such Receivables,
and all security and documents relating thereto.

     SECTION 6.04. Trust. The Seller acknowledges and agrees that (a) the
Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Trust and assign its rights under this Agreement to the
Trust, (b) the Trust will, pursuant to the Indenture, assign such Receivables
and such rights to the Indenture Trustee and (c) the representations and
warranties contained in this Agreement and the rights of the Purchaser under
this Agreement, including Section 6.02, are intended to benefit the Trust, the
Certificateholder and the Noteholders (and may be enforced directly by the
Indenture Trustee on behalf of the Noteholders and by the Owner Trustee on
behalf of the Trust or the Certificateholder). The Seller hereby consents to all
such sales and assignments.

     SECTION 6.05. Amendment. This Agreement may be amended from time to time,
with prior written notice to the Rating Agencies, by a written amendment duly
executed and delivered by the Seller and the Purchaser, without the consent of
the Noteholders or the Certificateholder, for the purpose of adding any
provisions to or changing in any manner or

18



--------------------------------------------------------------------------------



 



eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or Certificateholder; provided that such
amendment will not, as expressed in an Opinion of Counsel, materially and
adversely affect the interest of any Noteholder or the Certificateholder or the
federal tax characterization of the Notes. This Agreement may also be amended by
the Seller and the Purchaser, with prior written notice to the Rating Agencies,
with the consent of the Noteholders evidencing a majority in the Outstanding
Principal Amount of the Notes and the Certificateholder for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of
Noteholders or the Certificateholder; provided, however, that no such amendment
may (i) increase or reduce in any manner the amount of, or accelerate or delay
the timing of, any payment by Seller hereunder or collections of payments on
Receivables or distributions that are required to be made for the benefit of
Noteholders or the Certificateholder or (ii) reduce the aforesaid percentage of
the Notes and the Certificate which are required to consent to any such
amendment, without the consent of the holders of all the outstanding Notes and
the holder of the Certificate.

     SECTION 6.06. Waivers. No failure or delay on the part of the Purchaser in
exercising any power, right or remedy under this Agreement or the Assignment
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude and any other or further exercise
thereof or the exercise of any other power, right or remedy.

     SECTION 6.07. Notices. All demands, notices and communications under this
Agreement shall be in writing, personally delivered or mailed by certified mail,
return receipt requested, and shall be deemed to have been duly given upon
receipt (a) in the case of the Seller, to Caterpillar Financial Services
Corporation, 2120 West End Avenue, Nashville, TN 37203-0001, (615) 341-1000;
(b) in the case of the Purchaser, to Caterpillar Financial Funding Corporation,
4040 S. Eastern Avenue, Suite 344, Las Vegas, Nevada 89119 (702) 735-2514;
(c) in the case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007; and (d) in the case of
Standard & Poor’s, to Standard & Poor’s Ratings Services, 55 Water Street, 40th
Floor, New York, New York 10004, Attention of Asset Backed Surveillance
Department; or as to each of the foregoing, at such other address as shall be
designated by written notice to the other parties.

     SECTION 6.08. Costs and Expenses. The Seller will pay all expenses incident
to the performance of its obligations under this Agreement, and the Seller
agrees to pay all reasonable out-of-pocket costs and expenses of the Purchaser,
excluding fees and expenses of counsel, in connection with the perfection as
against third parties of the Purchaser’s right, title and interest in and to the
Receivables and the enforcement of any obligation of the Seller hereunder.

     SECTION 6.09. Representations of Seller and Purchaser. The respective
agreements, representations, warranties and other statements by the Seller and
the Purchaser set forth in or made pursuant to this Agreement shall remain in
full force and effect and will survive the closing under Section 2.02.

19



--------------------------------------------------------------------------------



 



     SECTION 6.10. Confidential Information. The Purchaser agrees that it will
neither use nor disclose to any Person the names and addresses of the Obligors,
except in connection with the enforcement of the Purchaser’s rights hereunder,
under the Receivables, under the Sale and Servicing Agreement or any other Basic
Document or as required by any of the foregoing or by law.

     SECTION 6.11. Headings and Cross-References. The various headings in this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of any provision of this Agreement. References in this Agreement
to Section names or numbers are to such Sections of this Agreement.

     SECTION 6.12. Governing Law. THIS AGREEMENT AND THE ASSIGNMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS, REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

     SECTION 6.13. Counterparts. This Agreement may be executed in two or more
counterparts and by different parties on separate counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

[Signature Page Follows]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers duly authorized as of the date and year
first above written.

              CATERPILLAR FINANCIAL FUNDING     CORPORATION, as Purchaser
 
       

  By:   /s/ James A. Duensing

       

           Name: James A. Duensing

           Title: Treasurer
 
            CATERPILLAR FINANCIAL SERVICES     CORPORATION, as Seller
 
       

  By:   /s/ James A. Duensing

       

           Name: James A. Duensing

           Title: Treasurer

Purchase Agreement                



--------------------------------------------------------------------------------



 



SCHEDULE A

SCHEDULE OF RECEIVABLES

Schedule A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A

ASSIGNMENT OF RECEIVABLES

April 28, 2005

          For value received, in accordance with the Purchase Agreement, dated
as of April 1, 2005 (the “Purchase Agreement”), between the undersigned, as
seller, and Caterpillar Financial Funding Corporation, as purchaser (the
“Purchaser”), the undersigned does hereby sell, assign, transfer and otherwise
convey unto the Purchaser, without recourse, (i) all right, title and interest
of the undersigned in and to the Receivables, and all monies (including accrued
interest) due thereunder on and after the Cut-off Date; (ii) the interests of
the undersigned in the security interests in the Transaction Equipment granted
by Obligors pursuant to the Receivables and any other interest of the
undersigned in such Transaction Equipment, including any Liquidation Proceeds;
(iii) the interest and rights of the undersigned in any proceeds with respect to
the Receivables from claims on any physical damage, credit life, liability or
disability insurance policies covering Financed Equipment or Obligors, as the
case may be; (iv) the interest of the undersigned in any proceeds from recourse
to, or other payment by, Dealers on Receivables; and (v) the proceeds of any and
all of the foregoing.

          This Assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Purchase Agreement and is to be governed by the Purchase Agreement.

          Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Purchase Agreement.

          IN WITNESS WHEREOF, the undersigned has caused this Assignment to be
duly executed as of the day and year first set forth above.

              CATERPILLAR FINANCIAL SERVICES     CORPORATION
 
       

  By:    

       

      Name:

      Title:

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT

between

CATERPILLAR FINANCIAL SERVICES CORPORATION

Seller

and

CATERPILLAR FINANCIAL FUNDING CORPORATION

Purchaser

Dated as of April 1, 2005





 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I     CERTAIN DEFINITIONS
    1  
SECTION 1.01. Definitions
    1  
SECTION 1.02. Other Definitional Provisions
    3  
ARTICLE II     CONVEYANCE OF RECEIVABLES
    3  
SECTION 2.01. Conveyance of Receivables
    3  
SECTION 2.02. Ownership and Custody of Receivables Files
    5  
SECTION 2.03. Books and Records
    5  
SECTION 2.04. Custody of Receivable Files
    5  
SECTION 2.05. Certifications by the Servicer and the Custodian
    5  
SECTION 2.06. The Closing
    6  
ARTICLE III     REPRESENTATIONS AND WARRANTIES
    6  
SECTION 3.01. Representations and Warranties of Purchaser
    6  
SECTION 3.02. Representations and Warranties of Seller
    7  
ARTICLE IV     CONDITIONS
    12  
SECTION 4.01. Conditions to the Obligation of the Purchaser
    12  
SECTION 4.02. Conditions to Obligation of Seller
    13  
SECTION 4.03. Junior Liens on Financed Equipment and Other Equipment
    13  
ARTICLE V     COVENANTS OF THE SELLER AND THE PURCHASER
    14  
SECTION 5.01. Protection of Right, Title and Interest
    14  
SECTION 5.02. Other Liens or Interests
    14  
SECTION 5.03. Chief Executive Office
    15  
SECTION 5.04. Corporate Existence
    15  
SECTION 5.05. Indemnification
    17  
ARTICLE VI     MISCELLANEOUS PROVISIONS
    18  
SECTION 6.01. Obligations of Seller
    18  
SECTION 6.02. Repurchase Events
    18  
SECTION 6.03. Purchaser Assignment of Repurchased Receivables
    18  
SECTION 6.04. Trust
    18  
SECTION 6.05. Amendment
    18  
SECTION 6.06. Waivers
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 6.07. Notices
    19  
SECTION 6.08. Costs and Expenses
    19  
SECTION 6.09. Representations of Seller and Purchaser
    19  
SECTION 6.10. Confidential Information
    20  
SECTION 6.11. Headings and Cross-References
    20  
SECTION 6.12. Governing Law
    20  
SECTION 6.13. Counterparts
    20  

-ii-



--------------------------------------------------------------------------------



 



An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.

 